DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Specification
	The disclosure is objected to because of the following informalities:
• 

Claim Objection

	Claim 2 is objected to because of the following informality:
	• In claim 2, the phrase “for printing of a cloth” is slightly confusing, as it seems to suggest that the cloth is physically made out of the aqueous ink jet ink composition of claim 1. To correct, the examiner suggests altering the phrase to say “for printing on a cloth.” Appropriate correction is required. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima (WO2018179848A1). The attached machine translation for Oshima is referenced below.
Regarding claim 1, Oshima teaches an aqueous ink jet ink composition (“Provided are an ink set and an application thereof, the ink set having: an ink composition containing a coloring agent and water”) (See Oshima at Abstract) (“For example, when the ink composition is applied to an ink jet method”) (See Oshima at pg. 20, para. 5) comprising:
• an organic fluorescent pigment (“The ink composition includes a colorant…The colorant is not particularly limited, and may be a pigment or a dye”) (See Oshima at pg. 14, para. 13 and para. 14) (“Organic pigments include…daylight fluorescent pigments…”) (See Oshima at pg. 14, para. 19),
• ionic resin particles (“The ink composition preferably contains resin particles”) (See Oshima at pg. 18, para. 11) (“…the resin particles are preferably resin particles having an anionic dissociation group”, such that the resin particles would be ionic as claimed) (See Oshima at pg. 21, para. 2).
• a water-soluble organic solvent (“The ink composition preferably contains an organic solvent”) (See Oshima at pg. 27, para. 1) (“In the ink composition, an organic solvent (particularly a water-soluble organic solvent) contributes to…)” (See Oshima at pg. 27, para. 2), and
• water (“The ink composition contains water and is prepared as an aqueous composition”) (See Oshima at pg. 18, para. 7), wherein
• the organic fluorescent pigment and the ionic resin particles are collectively regarded as a dispersion component (the ink disclosed by Oshima contains ionic resin particles and an organic fluorescent pigment, so they collectively can be regarded as the claimed dispersion component), and
• the dispersion component has a volume average particle diameter (D50T) of 150.0 nm or less (“The average particle size of the resin particles is…particularly preferably 10 nm to 50 nm”) (See Oshima at pg. 26, para. 6) (“the average particle diameter of the pigment is…more preferably 10 nm to 100 nm”) (See Oshima at pg. 17, para. 11) (“…the average particle diameter and particle size distribution of the resin particles are obtained by measuring the volume average particle diameter by a dynamic light scattering method…”) (See Oshima at pg. 26, para. 10) (“…the average particle diameter and particle size distribution of a pigment are calculated…by measuring a volume average particle diameter with a dynamic light scattering method”) (See Oshima at pg. 17, para. 15); the maximum possible values of the volume average particle diameter ranges listed above for the resin particles and the pigment are lower than 150 nm as claimed; therefore, the volume average particle diameter of the dispersion component within the ink composition (i.e., both the pigment and the resin particles collectively) would necessarily be less than 150 nm; furthermore, applicant discloses that the volume average particle diameter of the dispersion component, D50T, is strongly influenced by the volume average particle diameter of the pigment, or D50P; see Specification at para. 0026 and Examples in Table 1 and Table 2 on pages 38 and 39; therefore, the preferred range of 10 nm to 100 nm for the volume average particle diameter of the pigment in Oshima would further evidence that the D50T of the ink of Oshima would be less than 150 nm.
	Regarding claim 2, Oshima teaches the invention as disclosed above in claim 1. It is noted that the limitation of claim 2 requiring the ink composition which is used for printing on a cloth is a recitation of function. Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the limitation. See MPEP § 2114.
	Regarding claim 8, Oshima teaches the invention as disclosed above in claim 1. Oshima further teaches that the ink composition can include other additives, such as an ultraviolet absorber (“The ink composition can further contain other additives in addition to the above components”) (See Oshima at pg. 28, para. 14) (“Other additives include, for example…ultraviolet absorbers…”) (See Oshima at pg. 28, para. 14).
Regarding claim 12, Oshima teaches an ink jet recording method (“The image forming method of the present disclosure includes…a step of forming an image by applying an ink composition containing a colorant and water”) (See Oshima at pg. 35, para. 12 and 13) comprising:
	• an ink adhesion step of ejecting an aqueous ink jet ink composition from a nozzle of an ink jet head to adhere to a recording medium (“In the image forming step, an image is formed by applying an ink composition containing a colorant and water to…the recording material”; the “recording material” of Oshima corresponds to the claimed “recording medium”) (see Oshima at pg. 37, para. 6) (“As the ink jet method… the ink subjected to the action of heat energy causes a sudden volume change, and the ink is discharged from the nozzle by the action force due to this state change”) (See Oshima at pg. 37, para. 8) (“There are no particular limitations on the ink nozzles used when recording by the inkjet method”) (See Oshima at pg. 37, para. 12), wherein
• the aqueous ink jet ink composition includes an organic fluorescent pigment, ionic resin particles, a water-soluble organic solvent, and water, wherein the organic fluorescent pigment and the ionic resin particles are collectively regarded as the dispersion component, and the dispersion component has a volume average particle diameter (D50T) of 150.0 nm or less (see claim 1 analysis above, Oshima teaches this ink composition in their disclosure).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima (WO2018179848A1), as applied to claim 1 above. The attached machine translation for Oshima is referenced below.
Regarding claim 3, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a content of the organic fluorescent pigment with respect to a total mass of the composition to be in a range of 3.0% by mass or more. However, Oshima does teach a mass% range for the pigment of 2-10% by mass (see Oshima at pg. 18 para. 5, teaching the content of the pigment colorant, which includes organic fluorescent pigments as set forth above, to range from 2-10 mass%). This disclosed range of 2-10% by mass overlaps with the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 4, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach the dispersion component (i.e., the pigment and the resin particles collectively) as having a volume average particle diameter (D50T) range of 50.0 nm or more.
However, Oshima does teach a range for the volume average particle diameter of the pigment, or D50P, of 10-100 nm (See Oshima at pg. 17, para. 11; the “pigment” of Oshima can include organic fluorescent pigments, as discussed above), as well as a range for the volume average particle diameter of the resin particles, or D50R, of 10-50 nm (See Oshima at pg. 26, para. 6). Oshima further teaches the content of the resin particles within the ink composition to be between 3% by mass to 15% by mass (See Oshima at pg. 26, para. 12) and the content of the pigment within the ink composition to be between 2% by mass and 10% by mass (see Oshima at pg. 18 para. 5). These pigment and resin diameter and concentration ranges disclosed by Oshima overlap values that would produce a D50T of 50 nm or greater (see below paragraph for a specific example), establishing a prima facie case of obviousness. See MPEP § 2144.05.
It should be noted that the applicant’s specification includes an ink, Example 10 in Table 2, that has a D50P value of 65.31 and a D50R value of 31.20 (see pg. 39); these values fall within the disclosed pigment and resin diameter ranges of Oshima (65.31 nm falls within the range of 10-100 nm for the pigment; 31.20 nm falls within the range of 10-50 nm for the resin particles). Additionally, the concentration of the pigment and the resin particles in Example 10 of the instant specification, which are 3.5% and 5% respectively, fall within the ranges disclosed by Oshima for the concentration of the pigment and resin particles (3.5% falls within the range of 2-10% for the pigment; 5% falls within the range of 3-15% for the resin particles). These values for concentration, D50P, and D50R in Example 10 of the instant specification result in a D50T value of 63.30, which is greater than 50 nm. Therefore, it necessarily follows that Oshima’s teachings of the concentration and diameter ranges for the pigment and resin particles as set forth above would overlap values that result in a D50T value of 50 nm or greater, as claimed in claim 4. 
Regarding claim 5, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a volume average particle diameter (D50P) range for the fluorescent pigment of 50.0 to 150.0 nm. However, Oshima does teach a volume average particle diameter range for the fluorescent pigment of 10-100 nm (see Oshima at pg. 17, para. 11, teaching a volume average particle diameter of the pigment colorant, which includes organic fluorescent pigments as set forth above, to range from 10-100 nm). This disclosed range of 10-100 nm overlaps with the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
	Regarding claim 6, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a D50R/D50P range of 0.5 to 1.5, where D50R represents the volume average particle diameter of the resin particles and D50P represents the volume average particle diameter of the organic fluorescent pigment. 
Despite this, Oshima does teach a range for the volume average particle diameter of the pigment (or D50P) of 10-100 nm (see Oshima at pg. 17, para. 11; the “pigment” of Oshima can include organic fluorescent pigments, as discussed above), as well as a range for the volume average particle diameter of the resin particles (or D50R) of 10-50 nm (See Oshima at pg. 26, para. 6). When taking the ratio of these ranges, the range for D50R/D50P for the ink of Oshima extends from 0.1 to 5.0 (10/100 to 50/10 = 0.1 to 5.0). This range for D50R/D50P of 0.1 to 5.0 overlaps the claimed range of 0.5 to 1.5, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 9, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a content of the organic fluorescent pigment with respect to a total mass of the composition to be in a range of 5.0 to 10.0% by mass. However, Oshima does teach a mass% range for the pigment of 2-10% by mass (see Oshima at pg. 18 para. 5, teaching the content of the pigment colorant, which includes organic fluorescent pigments as set forth above, to range from 2-10 mass%). This disclosed range of 2-10% by mass overlaps with the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 10, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a content of the ionic resin particles with respect to a total mass of the composition to be in a range of 6.0 to 12.0% by mass. However, Oshima does teach a mass% range for the ionic resin particles of 3-15% by mass (see Oshima at pg. 18 para. 5). This disclosed range of 3-15% by mass overlaps with the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.
Regarding claim 11, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach a content of the dispersion component with respect to a total mass of the ink composition to be between 8.0 to 20.0% by mass. However, Oshima does teach the content of the resin particles within the ink composition to be between 3% by mass to 15% by mass (See Oshima at pg. 26, para. 12) and the content of the pigment within the ink composition to be between 2% by mass and 10% by mass (see Oshima at pg. 18 para. 5; the “pigment” of Oshima can include organic fluorescent pigments, as discussed above). Therefore, the ionic resin particles and the pigment, which collectively represent the “dispersion component”, have a total possible mass% range of 5-25% in Oshima (2 + 3 =5; 10 +15 = 25). The range of 5-25% by mass disclosed by Oshima overlaps the claimed range, establishing a prima facie case of obviousness. See MPEP § 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oshima (WO2018179848A1), in view of Kadowaki (JP6062084B1). The attached machine translations for Oshima and Kadowaki are referenced below.
Regarding claim 7, while Oshima teaches the aqueous ink jet ink according to claim 1, Oshima fails to explicitly teach the organic fluorescent pigment integrally containing a fluorescent dye and a resin.
Kadowaki teaches a water-based ink composition containing water and a colorant (see Kadowaki at pg. 2, para. 3). Kadowaki further teaches that a possible pigment may be an organic fluorescent pigment, in which resin particles are colored with a fluorescent dye (“The fluorescent pigment may be an organic fluorescent pigment in which resin particles are colored with a fluorescent dye”) (see Kadowaki at pg. 3, para. 6). 
	Kadowaki is considered to be analogous to the claimed invention because Kadowaki is related to
aqueous inks containing colorants (See Kadowaki at Abstract). Since generating an organic fluorescent pigment through the combination of a fluorescent dye and a resin is known in the art (as exemplified by Kadowaki), the use of an organic fluorescent pigment that integrally contains a fluorescent dye and a resin in the ink of Oshima would yield predictable results as well as a reasonable expectation of success. Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to use an organic fluorescent pigment that integrally contains a fluorescent dye and a resin in the ink of Oshima, as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 4172      

/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731